        Case: 5:20-cv-00410-SL Doc #: 18 Filed: 10/26/20 1 of 6. PageID #: 170




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MICHAEL JUSTICE, on behalf of himself            )          CASE NO. 5:20-cv-410
and others similarly situated,                   )
                                                 )
                                                 )
                       PLAINTIFFS,               )          JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )          MEMORANDUM OPINION AND
                                                 )          ORDER
ASSOCIATED MATERIALS LLC,                        )
                                                 )
                                                 )
                      DEFENDANT.                 )

        Before the Court is the parties’ Joint Motion for Fair Labor Standards Act Settlement

Approval. (Doc. No. 17 [“Joint Motion”].) The Joint Stipulation of Settlement and Release and

Exhibits is attached to the Joint Motion. (Doc. No. 17-1 [“Joint Settlement”].)

        Because the Court finds that the Joint Settlement represents a fair resolution of plaintiffs’

claims, the Joint Motion is granted and the Joint Settlement is approved.

      I. BACKGROUND

        Plaintiff Michael Justice (“Justice”), on behalf of himself and similarly situated

employees (collectively “plaintiffs”), filed a collective action against defendant Associated

Materials LLC (“defendant” or “AM”) alleging that AM violated the Fair Labor Standards Act

(“FLSA”) (29 U.S.C. § 201 et seq.) and Ohio Rev. Code §§ 4111.03(D) and § 4113.15

(collectively, “Ohio Wage Laws”) by failing to pay plaintiffs overtime wages. (Doc. No. 10
          Case: 5:20-cv-00410-SL Doc #: 18 Filed: 10/26/20 2 of 6. PageID #: 171




(Amended Complaint [“Am. Compl.”]) at 45.1) Plaintiffs2 are employed by AM and work at

AM’s manufacturing facility in West Salem, Ohio. (See id. ¶¶ 11, 14.)

           Defendant is in the business of manufacturing and selling building and construction

products, including window frames and vinyl siding. (Id. ¶ 12.) Plaintiffs, who are not exempt

from the protections of the FLSA and the Ohio Wage Laws, are required to attend pre-shift

meetings that are integral and indispensable to their work before they clock in. These meetings

occur each workday and last approximately fifteen minutes. But plaintiffs, who typically work

40 hours per week, are not paid overtime compensation to attend the required pre-shift meetings.

(Id. ¶¶ 19-27.)

           By failing to pay overtime for the pre-shift meetings, plaintiffs maintain that AM violated

the FLSA and Ohio Wage Laws. (Id. ¶ 1.) Defendants deny that they violated the FLSA or Ohio

Wage Laws, insisting that plaintiffs were paid for all compensable work at the legal rate at all

times relevant to the present dispute. (See generally Doc. No. 13 (Answer).) The parties have

reached a settlement that resolves all of plaintiffs’ claims, and they now seek approval of the

Joint Settlement.




1
    Page number references are to page identification numbers generated by the Court’s electronic filing system.
2
 The Court conditionally certified this action as a collective action under 29 U.S.C. 216(b) with respect to plaintiffs
defined as:

           All former and current hourly full-time manufacturing and
           production employees at Defendant’s West Salem facility, who
           worked 40 or more hours in any workweek from February 21, 2017
           to the present (the “Collective Class Members”).

(Doc. No. 12 ¶ 2.)

                                                            2
       Case: 5:20-cv-00410-SL Doc #: 18 Filed: 10/26/20 3 of 6. PageID #: 172




   II. APPLICABLE LAW

       “Employees are guaranteed certain rights by the FLSA, and public policy requires that

these rights not be compromised by settlement.” Crawford v. Lexington-Fayette Urban Cty.

Gov., No. 06-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008). “The central purpose

of the FLSA is to protect covered employees against labor conditions ‘detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers.’” Id. (quoting 29 U.S.C. § 202).

       The provisions of the FLSA are mandatory and, except in two narrow circumstances, are

generally not subject to bargaining, waiver, or modification by contract or settlement. Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706, 65 S. Ct. 895, 89 L. Ed. 1296 (1945); Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1353-53 (11th Cir. 1982). The first exception

involves FLSA claims that are supervised by the Secretary of Labor pursuant to 29 U.S.C. §

216(c). Lynn’s Foods, Inc., 679 F.2d at 1533. The second exception, applicable here,

encompasses instances in which federal district courts approve settlement of suits brought in

federal district court pursuant to § 16(b) of the FLSA. Id.

       In reviewing the settlement of a federal plaintiff’s FLSA claims, the district court must

“‘ensure that the parties are not, via settlement of [the] claims, negotiating around the clear

FLSA requirements of compensation for all hours worked, minimum wages, maximum hours,

and overtime.’” Rotuna v. W. Customer Mgmt. Grp. LLC, No. 4:09-cv-1608, 2010 WL 2490989,

at *5 (N.D. Ohio June 15, 2010) (quoting Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714,

719 (E.D. La. 2000)). The existence of a bona fide dispute serves as a guarantee that the parties

have not manipulated the settlement process to permit the employer to avoid its obligations under

                                                 3
       Case: 5:20-cv-00410-SL Doc #: 18 Filed: 10/26/20 4 of 6. PageID #: 173




the FLSA. Id. (citing Crawford, 2008 WL 4724499, at *3). The Court should also consider the

following factors: the risk of fraud or collusion, the complexity, expense, and likely duration of

the litigation, the amount of discovery completed, the likelihood of success on the merits, and the

public interest in settlement. Crawford, 2008 WL 4724499, at *3 (citing Int’l Union, United

Auto., Aerospace, & Agr. Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir.

2007)). Further, in collective actions, the Court should consider the opinion of counsel and

collective representatives and the reaction of absent collective members. Id. The Court may

determine which factors to consider and the weight to be afforded such factors as are relevant to

the case at hand. Id. In addition, where the settlement agreement proposes an award of attorney

fees, such fees must be reasonable. See generally Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir.

1999) (citing Blum v. Stenson, 465 U.S. 886, 893, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984)).

   III. ANALYSIS

       At the outset, the Court finds that the parties’ divergent views of the facts and the law in

this action present bona fide disputes that, had the parties not reached settlement, would have

necessitated discovery and litigation expenses and resolution by the Court and/or a jury. The

Joint Motion confirms the same. (See Joint Motion at 97.) As set forth above, the parties disagree

as to whether plaintiffs were properly compensated for any and all overtime worked.

       Having reviewed the terms of the Joint Settlement, the Court finds that the settlement

represents a fair and reasonable resolution to bona fide disputes. Further, the Court notes that the

settlement was the result of arms-length negotiations between parties that were represented by

able counsel and there is no evidence of fraud or collusion. White v. Premier Pallet & Recycling,

Inc., No. 5:18-cv-1460, 2018 WL 4913678, at *2 (N.D. Ohio Oct. 10, 2018) (“In assessing

                                                 4
        Case: 5:20-cv-00410-SL Doc #: 18 Filed: 10/26/20 5 of 6. PageID #: 174




settlement agreements, ‘[c]ourts presume the absence of fraud or collusion unless there is

evidence to the contrary.’”) (quoting UAW v. Gen. Motors Corp., No. 05-cv-73991, 2006 WL

891151, at *21 (E.D. Mich. Mar. 31, 2006)). As such, the Court finds no risk of fraud or

collusion with respect to the Joint Settlement.

         With respect to the monetary awards to plaintiffs, the Court notes that the payments to

eligible settlement participants represent substantial unpaid overtime as alleged by plaintiffs.3

Moreover, the Court has taken into account the opinion of counsel in this collective action, who

has expressed the opinion that the proposed settlement is a fair and adequate compromise of the

disputed claims and in the best interest of the plaintiffs. (Doc. No. 17-2 (Declaration of Robi

Baishnab [“Baishnab Decl.”]) ¶ 26.)

         As for the award of attorney fees to plaintiffs’ counsel, the Court finds that the award,

which is supported by a declaration of counsel, is reasonable, taking into consideration the fact

that a settlement was reached early in the litigation and the successful outcome provides

substantial relief to plaintiffs. (See id. ¶ 19.) Moreover, the Court notes that the attorney fee

award amount aligns with the amounts awarded in other FLSA collective action cases in the

Northern District of Ohio. See White, 2018 WL 4913678, at *3 (collecting cases).

         In addition, the Joint Settlement provides for a service award to plaintiff representative,

Justice. Such awards are not uncommon, and “courts routinely approve incentive awards to

compensate named plaintiffs for the services they provided and the risks they incurred during the

course of the litigation.” Dillsworth v. Case Farms Processing, Inc., No. 5:08-cv-1694, 2010 WL

3
 Plaintiffs’ counsel represents that by the terms of the Joint Settlement, plaintiffs’ recovery can be expressed in two
ways: “It equals approximately 100% unpaid overtime plus 42.5% liquidated damages at 15 minutes per day for the
two-year statutory period; or approximately 10.69 minutes per day of unpaid overtime, plus 100% liquidated
damages for the two-year period.” (Doc. No. 17-2 (Declaration of Robi Baishnab [“Baishnab Decl.”]) ¶ 23.)
                                                          5
          Case: 5:20-cv-00410-SL Doc #: 18 Filed: 10/26/20 6 of 6. PageID #: 175




776933, at *7 (N.D. Ohio Mar. 8, 2010) (quoting Cullen v. Whitman Med. Corp., 197 F.R.D.

136, 145 (E.D. Pa. 2000)). Plaintiff Justice played an active role in assisting plaintiffs’ counsel.

(See Baishnab Decl. ¶ 27.) As such, the Court approves the modest service award to the

representative plaintiff in recognition of his service in this action.

          Lastly, while the Court is not in a position to assess the likelihood of success on the

merits as the case was still in the early stages when settlement was reached, the Court finds that

the other relevant factors weigh in favor of approving the settlement.

    IV. CONCLUSION

          For all the foregoing reasons, the Court grants the Joint Motion and approves the Joint

Settlement. The claims in plaintiffs’ complaint are dismissed with prejudice, and this case is

closed.

          IT IS SO ORDERED.



Dated: October 26, 2020
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                   6
